Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 10, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  134969 & (83)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 134969
                                                                   COA: 268264
                                                                   Kent CC: 04-009942-FC
  RUDOLPH JEROME HORTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for decision on the defendant’s application is
  GRANTED. The application for leave to appeal the August 28, 2007 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 10, 2008                   _________________________________________
         p1203                                                                Clerk